COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Clements and Senior Judge Bray


ALMA R. MILBOURNE-BUSH
                                             MEMORANDUM OPINION*
v.   Record No. 3310-02-1                         PER CURIAM
                                                APRIL 15, 2003
GATEWAY, INC. AND
 ST. PAUL MERCURY INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Alma R. Milbourne-Bush, pro se, on brief).

             (Adam S. Rafal; Vandeventer Black, L.L.P., on
             brief), for appellees.


     Alma R. Milbourne-Bush (claimant) contends the Workers'

Compensation Commission erred in (1) finding that she failed to

prove that her disability and medical treatment after September

25, 2000 were causally related to her compensable January 2,

2000 injury by accident; and (2) failing to consider all

available medical records.     Upon reviewing the record and the

parties' briefs, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.

Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Unless we can say as a matter of law that claimant's evidence

sustained her burden of proof, the commission's findings are

binding and conclusive upon us.   See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In denying compensation and medical benefits to claimant

after September 25, 2000, the commission found as follows:

          The claimant's treatment providers after
          September 25, 2000, have been unable to
          determine a cause for the claimant's
          condition. Dr. [Marc] Garfield opined that
          her condition was "idiopathic." Dr. [Frank]
          Mercer noted that the claimant's problems
          stemmed from "nerve damage," but there were
          no treatment records to support this
          opinion. Moreover, Dr. [Karen] Barr, who
          treated the claimant at the same time as
          Dr. Mercer, clearly opined that the claimant
          did not suffer from nerve damage, based on
          thorough, detailed testing. Dr. [Sidney]
          Loxley noted that he was unsure as to the
          etiology of the claimant's condition, but
          doubted it was physiologic. Dr. Loxley did
          opine that the claimant had a "stretching
          injury of the nerve" but provided no
          explanation or basis for this opinion.
          Dr. [Robert] Snyder suspected the condition
          might be related to the claimant's diabetes.

               Despite certain inconsistencies noted
          in the claimant's presenting symptoms
          throughout her treatment, the evidence in
          general established decreased sensation in
          the claimant's right foot. The claimant was
          required to show that her condition was the
          result of the accident. The evidence that
          tended to show this connection was the
          uninterrupted history of symptoms and
          treatment since the accident. There was no
          persuasive medical opinion, however, as to
          the cause of the claimant's numbness
          problem, which developed several months
          after the accident. We find that a
          preponderance of the evidence did not
                            - 2 -
            establish that the claimant's right-foot
            numbness was the result of the January 2000
            accident.

     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401

S.E.2d 213, 215 (1991).   As fact finder, the commission weighed

the medical evidence, and concluded that it was not sufficient

to prove by a preponderance that claimant's right foot numbness

was the result of her January 2, 2002 compensable injury by

accident.   Drs. Garfield, Barr, Loxley and Snyder did not

causally relate claimant's right foot numbness to her

compensable accident.   Dr. Mercer's opinion that claimant's

right foot problem stemmed from nerve damage was not supported

by any treatment notes.   Thus, the commission was entitled to

conclude that Dr. Mercer's opinion was of little probative

value.

     In light of the lack of any persuasive medical evidence

causally relating claimant's symptoms after September 25, 2000

to her compensable January 2, 2000 injury by accident, we cannot

find as a matter of law that claimant's evidence sustained her

burden of proof.

     We find no merit in claimant's argument that the commission

did not review all available medical evidence in the record.     To

the contrary, the commission's opinion reflects a thorough and

complete review of the medical records of numerous physicians.
                              - 3 -
We also note that we did not consider any medical evidence that

was not properly before the commission when it rendered its

decision.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                            - 4 -